DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate two different features in figure 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claims 11, 12 and 16 are objected to because of the following informalities:  
Regarding claim 11, line 3, the limitation “its” should be replaced with the intended feature being represented in order to clearly identify the feature being referenced. For examination purposes, the term “its” is construed to be referring to “a shaft”.
Regarding claim 12, line 3, the limitation “a center axis” appears to be amended to recite “the center axis” in order to refer to “a center axis” recited in claim 11, line 5.
Regarding claim 16, line 1, the limitation “its” should be replaced with the intended feature being represented in order to clearly identify the feature being referenced. For examination purposes, the term “its” is construed to be referring to “a shaft”.
Regarding claim 16, lines 2-3, grammatical error appears in the limitation “fluid communication the lumen to a fluid source”. The grammatical error could be resolved by reciting “a connector for fluidly connecting the lumen to a fluid source” instead of “a connector for connecting in fluid communication the lumen to a fluid source”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “three nozzles” in line 2 renders claim indefinite because claim 11 recites “at least two nozzles” in line 4. The claim is unclear regarding whether the recitation of “three nozzles” is a part of “at least two nozzles” or in addition to “at least two nozzles”. For examination purposes, examiner construes “three nozzles” as part of “at least two nozzles”. Claim 12 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 12 is amended to recite “wherein the at least two nozzles comprises three nozzles” instead of “three nozzles”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 4,950,238) in view of Pappone et al. (US 8,517,999 B2).
Regarding claim 11, Sullivan discloses a tool 10 (figure 1) for a medical instrument for targeted introduction of a substance into a body cavity 12 (figure 2), wherein the tool 10 comprises a shaft (integrated structure formed by elements 37 and 16, hereinafter referred as element 16) with a lumen 30 (and also hollow portion inside element 37, hereinafter element 30 and hollow portion inside element 37 would be collectively referred by element 30) having at its distal end a nozzle head 18 with at least two nozzles (see “N” in figure 1 below), wherein the nozzles (see “N” in figure 1 below) are positioned at an angle of less than 180o (angle formed between longitudinal axis passing parallel to element 16 and passing through elements 34 and 35, will be less than 180 degrees because the axis passing through elements 24 and 35 will not be in same direction as the axis passing parallel to element 16) in relation to a center axis (axis passing parallel to element 16) of the shaft 16 and are uniformly spaced apart from each other (according to figure 1, “N” is spaced apart uniformly) and comprise nozzle openings 34, 35, 

Sullivan is silent regarding wherein the nozzle openings are connected by a distributor cone to a bore and to a lumen.
However, Pappone teaches a design of an irrigation catheter with an improved fluid flow wherein the nozzle openings 25 are connected by a distributor cone 27 to a bore 23 and to a lumen (lumen extending through element 20 in figure 2 and connecting to element 23) for the purpose of achieving same volume output flow rate through each nozzle opening (column 5, line 61-column 6, line 12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the tool of Sullivan to incorporate the nozzle openings are connected by a distributor cone to a bore and to a lumen as taught by Pappone for the purpose of achieving same volume output flow rate through each nozzle opening (column 5, line 61-column 6, line 12).

    PNG
    media_image1.png
    271
    801
    media_image1.png
    Greyscale


Regarding claim 13, Sullivan discloses wherein an end face (face of element 22 in figure 3) of the distal end (end where element 22 is present) of the shaft 16 is embodied so as to correspond to a shape of the nozzle head 18.

Regarding claim 14, Sullivan further discloses wherein the nozzle head 18 comprises a cylindrical nozzle body (body of element 18 can be broadly construed as a cylindrical body because horizontal cross-section is circular) which is received in the lumen 30 of the shaft 16 and wherein the nozzle body 18 comprises an annular groove 26 in which an annular sliding seal can be received (figure 3 shows small gap between elements 24 and 26 and therefore, before attaching element 18 to element 16, a seal small enough in diameter to fit within the gap could be placed by sliding into the element 26 prior to connecting elements 18 and 16).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 4,950,238) in view of Pappone et al. (US 8,517,999 B2) as applied to claim 11 above, and further in view of Eldor (US 5,800,407).
Regarding claim 12, Sullivan/Pappone (hereinafter referred as “modified Sullivan”) discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Sullivan is silent regarding wherein the nozzle head comprises three nozzles which are positioned at an angle of 120o in relation to a center axis of the shaft and are uniformly spaced apart from each other.
However, Eldor teaches a design of an epidural catheter comprising the nozzle head 20 (figure 2) comprises three nozzles 22 which are positioned at an angle of 120o (figure 2) in relation to a center axis of the shaft (column 4, lines 5-15) and are uniformly spaced apart from each other for the purpose of spreading the substance evenly inside the patient’s body cavity (column 2, lines 39-43).
Therefore, it would have been prima facie obvious to modify the placement and number of the nozzles of modified Sullivan to incorporate the nozzle head comprises three nozzles which are positioned at an angle of 120o in relation to a center axis of the .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 4,950,238) in view of Pappone et al. (US 8,517,999 B2) as applied to claim 11 above, and further in view of Belson (US 2003/0032859 A1).
Regarding claim 16, modified Sullivan discloses the claimed invention substantially as claimed, as set forth above in claim 11. Sullivan further discloses injecting fluid into the shaft 16 but do not go in details regarding connection between the shaft and the fluid source. Thus, modified Sullivan is silent regarding wherein the shaft at its proximal end comprises a connector for connecting in fluid communication the lumen to a fluid source, wherein the connector is a Luer lock connector. 
However, Belson teaches a design of an endoscope (figure 2A) wherein the shaft 21 at its proximal end (end where element 34 is located) comprises a connector (paragraph 0021, lines 5-7, paragraph 0051, lines 8-10, paragraph 0049, lines 15-19) for connecting in fluid communication the lumen to a fluid source, wherein the connector is a Luer lock connector (paragraph 0021, lines 5-7) for the purpose of establishing a connection between the shaft and the fluid source to deliver the fluid into the shaft (paragraph 0021, lines 5-7, paragraph 0049, lines 15-19). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection of the shaft and the fluid source of modified Sullivan to incorporate wherein the shaft at its proximal end comprises a connector for connecting in fluid communication the lumen to a fluid source, wherein the connector is a Luer lock connector as taught by Belson for the purpose of using a well-known approach in establishing a connection between the 

Regarding claim 17, modified Sullivan discloses the claimed invention substantially as claimed, as set forth above in claim 11. Sullivan discloses a medical instrument 10, 40 (figure 2), the medical instrument comprising a tool 10, wherein the tool is a tool 10 and further discloses inserting the tool into the body cavity 12 (figure 3) without going much in detail for the entire process and therefore, modified Sullivan is silent regarding the medical instrument comprising a trocar, a fluid source, and a tool that is connectable detachably to a handle and in fluid communication to the fluid source.
However, Belson teaches a trocar (paragraph 0093, lines 5-8, “trocar”), a fluid source (paragraph 0021, lines 5-7, paragraph 0049, lines 15-19, although not explicitly recited but one will understand that a fluid source is connected via luer connectors), and a tool (figure 2A, excluding elements 41, 36, 43, 44, 45, 47, 48, 46) that is connectable detachably to a handle (portion of trocar which can be handled, paragraph 0093, lines 5-8, the tool shown in figure 2A could be inserted into the trocar and although not disclosed or shown the trocar structure, one will construe that trocar has a portion in proximal portion that comes in contact with the tool in figure 2A and that proximal portion is construed as a handle) and in fluid communication to the fluid source (since fluid is being injected, the tool has to be in fluid communication with the fluid source) for the purpose of steering the tool to the desired patient’s body cavity (paragraph 0093, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the medical instrument of modified Sullivan to incorporate a trocar, a fluid source, and a tool that is connectable detachably to a handle and in fluid communication to the fluid source as taught by 
Examiner understands that Belson reference is regarding endoscope however, the modification only involves regarding understanding how the tool of modified Sullivan can be inserted into the patient’s body cavity and how the connection can be established between the tool and the fluid source.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 4,950,238) in view of Pappone et al. (US 8,517,999 B2) in view of Belson (US 2003/0032859 A1) as applied to claim 17 above, and further in view of Throner (US 3,848,603).
Regarding claim 18, modified Sullivan/Belson (hereinafter referred as “modified Sullivan ‘38”) discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Sullivan ’38 further discloses wherein the tool is connected to the fluid source (as explained in rejection of claim 17 above) but is silent regarding by a flexible fluid conduit. However, one of ordinary skill in the art would construe that connecting using flexible fluid conduit is pretty well known in the art. 
Additionally, Throner teaches a design of an antiseptic catheter wherein the tool (integrated structure formed by elements 14 and 24) is connected to the fluid source 18 by a flexible fluid conduit 20 (column 3, lines 6-8) for the purpose of establishing fluid connection between the fluid source and the tool (column 3, lines 6-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the tool and the fluid source of modified Sullivan ’38 to include a connection using a flexible fluid conduit as taught by Throner for the purpose of establishing fluid connection between the fluid source and the tool (column 3, lines 6-8).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Sullivan (US 4,950,238) in view of Pappone et al. (US 8,517,999 B2) and further in view of Kensey (US 4,631,052) discloses wherein the nozzle body comprises in a proximal section an impeller with a plurality of vanes and a bearing ring in a distal section which adjoins the nozzle head but is silent regarding and wherein the shaft comprises two lumina that are connected by a bend to each other and each comprise a through opening which coincides with the position of the impeller in a mounting arrangement of the tool in combination with other claimed limitations of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willhoite (US 3,120,346): discloses a design of a rotary spray device comprising plurality of nozzle openings.
Murray (3,601,316): discloses a design of a sprinkler including an impeller.
Ghajar et al. (US 4,784,638): discloses a catheter with a plurality of openings located equidistantly at an angle of 120 degrees with respect to each other.
Dance et al. (US 5,273,526):discloses a design of a vascular occlusion removal device including a rotating nozzle head.
Hardy et al. (US 5,964,414)
Kuk (KR 20070090734 A): discloses a design of a bidet including a rotatable nozzle head with plurality of nozzle openings.
Boomsma et al. (US 2013/0150805 A1): discloses a design of an irrigation catheter comprising a bore, a cone and plurality of nozzle openings.
Levy et al. (US 2019/0307971 A1): discloses a design of a catheter with plurality of irrigation ports 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/NILAY J SHAH/Primary Examiner, Art Unit 3783